DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 26-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the respective candidate path" in line 9.  There is insufficient antecedent basis for this limitation in the claim. (Previously the claim recited “a set of candidate paths” and “a respective preference value”, a particular path within the set is “a respective candidate path”).
Claim 33 recites the limitation "the failure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the respective candidate path" in line 4.  There is insufficient antecedent basis for this limitation in the claim. (Previously the claim recited “a set of candidate paths” and “a respective preference value”, a particular path within the set is “a respective candidate path”).
Claim 45 recites the limitation "the respective candidate path" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. (Previously the claim recited “a set of candidate paths” and “a respective preference value”, a particular path within the set is “a respective candidate path”).
Dependent claims 27-43 and 46-50 recite limitations that lack clarity as cited above. Therefore, claims 27-43 and 26-50 are rejected on the same rationale.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 34, 44-45 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by   Kebler et al., US 20190036717 A1 (hereafter referred to as Kebler).
A.	Regarding claim 26, Kebler teaches an apparatus (p. 39,  “Egress node 12A detects a failure of multicast stream 22A caused by the failure on the primary path. For example, egress node 12A may detect the failure of the local interface as it is done for unicast Fast Reroute. Failure detection may be performed using the loss of signal or the loss of probing packets (e.g., bidirectional forwarding detection (BFD))”), comprising: 
at least one processor; and at least one memory including computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
receive, by a network device for each candidate path in a set of candidate paths (p. 28, “Maximally Redundant Trees (MRT) are a pair of trees where the path from any node X to the root R along the first tree and the path from the same node X to the root along the second tree share the minimum number of nodes and the minimum number of links.” “The MRTs in a pair of MRTs are sometimes distinguished as the ‘Red MRT’ and the ‘Blue MRT.’”), a respective preference value indicative of a preference for the respective candidate path (p. 79, “A first option, referred to as Option A, is to encode MRT topology in labels. For example, in addition to sending a single label for a FEC, LDP 216D of network device 200 would provide two additional labels with their associated MRT colors. Each additional label specifies an MRT topology (blue or red) associated with one of the maximally redundant trees.” See also p. 80, “A second option, referred to as Option B, is to create topology-identification labels (“topology-id labels”). The topology-id labels may be stored in MRT labels 224, and may be LDP labels. In this approach, LDP 216D uses the label-stacking ability of multi-protocol label switching (MPLS) and specifies only two additional labels, one for each associated MRT color, by a new FEC type.”); 
receive (send), by the network device via each of the candidate paths in the set of candidate paths, multicast traffic (p. 23, “The same content is provided by each of redundant multicast streams 22A, 22B. Multicast streams 22 each represents a set of multicast packets (or ‘multicast traffic’) that transports content from a multicast source 14 to the interested receivers.” Also p. 103, “Network device 200 subsequently receives a multicast stream of redundant multicast streams from the redundant multicast sources on each reverse path of the MRTs …”); and 
select, by the network device based on at least one of the preference values, one of the candidate paths from which to accept the multicast traffic (p. 103, “Network device 200 subsequently receives a multicast stream of redundant multicast streams from the redundant multicast sources on each reverse path of the MRTs, and network device 200 forwards a primary one of the multicast streams (selected by the network device as primary) to the interested receiver (514).” See also p. 81, “For example, if the topology-id label indicates the blue MRT should be used, LDP 216D uses the next-hop (or stack of next-hops) for the blue MRT. Similarly, if the topology-id label indicates the red MRT should be used, LDP 216D uses the next-hop (or stack of next-hops) for the red MRT. If there is no topology-id label, then LDP 216D may just use the shortest path tree (SPT) next-hop (primary next-hop).”).
Claim 44 is a method comprising steps similar to the functions of claim 26 above. Therefore, claim 44 is rejected on the same rationale as claim 26.
Claim 45 is an apparatus that functions to send preference values relative to the receive function of claim 26, above. Therefore, claim 45 is rejected on the same rational as claim 26. 
B.	Regarding dependent claim 34, Kebler teaches the apparatus of claim 26, wherein, for at least one of the candidate paths, the respective preference value is received as a part of configuration information for a multicast forwarding element of the network device (p. 79, “A first option, referred to as Option A, is to encode MRT topology in labels. For example, in addition to sending a single label for a FEC, LDP 216D of network device 200 would provide two additional labels with their associated MRT colors. Each additional label specifies an MRT topology (blue or red) associated with one of the maximally redundant trees.” See also p. 80, “A second option, referred to as Option B, is to create topology-identification labels (“topology-id labels”). The topology-id labels may be stored in MRT labels 224, and may be LDP labels. In this approach, LDP 216D uses the label-stacking ability of multi-protocol label switching (MPLS) and specifies only two additional labels, one for each associated MRT color, by a new FEC type.”)
Claim 47 is an apparatus similar to the functions of claim 34 above. Therefore, claim 47 is rejected on the same rationale as claim 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 32-33, 38-43, 46, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kebler in view of Zhao et al., US 9,219,614 B2 (hereafter referred to Zhao).
A.	Regarding dependent claim 27, Kebler teaches the apparatus of claim 26, wherein a failure detection message configured to support failure detection message for the respective candidate path (p. 39, “Egress node 12A detects a failure of multicast stream 22A caused by the failure on the primary path.” “Failure detection may be performed using the loss of signal or the loss of probing packets (e.g., bidirectional forwarding detection (BFD)).”). Kebler does not specifically teach wherein, for at least one of the candidate paths, the respective preference value is received in a failure detection message configured to support failure detection for the respective candidate path. However, Zhao teaches wherein, for at least one of the candidate paths, the respective preference value is received in a failure detection message configured to support failure detection for the respective candidate path (column 10, lines 4-7; “Link failure can be detected by, for example, Bidirectional Forwarding Detection (BFD), along the protected LSP 141.” column 15, lines 51-59; “At some point subsequent to step 529, a failure may occur at the protected link of the active LSP (e.g. at link between PLR and MP).  At step 531, PLR may detect the link failure and initiate an FRR protocol to reroute data streaming across the active LSP (e.g. from step 511).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kebler to substitute preference values included in BFD from Zhao for the preference value from Kebler to leverage using BFD for failure detection and reduce processing topology information associated with selecting an alternate path.
Claim 46 is an apparatus similar to the functions of claim 26 above. Therefore, claim 46 is rejected on the same rationale as claim 27.
B.	Regarding dependent claim 28, Kebler-Zhao teaches the apparatus of claim 27, as cited above. Kebler does not specifically teach wherein the failure detection message includes a point-to-multipoint bidirectional failure detection message. However, in the same field of endeavor, Zhao teaches wherein the failure detection message includes a point-to-multipoint bidirectional failure detection message (column 4, lines 12-17; “The present disclosure may employ the following terms, which may be defined as follows: (1) Multicast LSP (mLSP) may be a Point-to-Multipoint (P2MP) or Multipoint-to-Multipoint (MP2MP) or other MP2MP path LSP comprising one or more sub-LSPs or other sub-paths …”; column 10, lines 4-7; “Link failure can be detected by, for example, Bidirectional Forwarding Detection (BFD), along the protected LSP 141.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kebler to substitute P2MP BFD from Zhao for BFD  from Kebler to upgrade BFD available to explicitly support multicasting with protection.
C.	Regarding dependent claim 29, Kebler-Zhao teaches the apparatus of claim 27, wherein the failure detection message includes a Bidirectional Forwarding Detection (BFD) packet (Kebler, p. 39, “Egress node 12A detects a failure of multicast stream 22A caused by the failure on the primary path.” “Failure detection may be performed using the loss of signal or the loss of probing packets (e.g., bidirectional forwarding detection (BFD)).”) (Zhao, column 10, lines 4-7; “Link failure can be detected by, for example, Bidirectional Forwarding Detection (BFD), along the protected LSP 141.”).
D.	Regarding dependent claim 32, Kebler-Zhao teaches the apparatus of claim 27, select, by the network device, a new one of the candidate paths from which to accept the multicast traffic (Kebler, p. 103, “Network device 200 subsequently receives a multicast stream of redundant multicast streams from the redundant multicast sources on each reverse path of the MRTs, and network device 200 forwards a primary one of the multicast streams (selected by the network device as primary) to the interested receiver (514).” See also p. 81, “For example, if the topology-id label indicates the blue MRT should be used, LDP 216D uses the next-hop (or stack of next-hops) for the blue MRT. Similarly, if the topology-id label indicates the red MRT should be used, LDP 216D uses the next-hop (or stack of next-hops) for the red MRT. If there is no topology-id label, then LDP 216D may just use the shortest path tree (SPT) next-hop (primary next-hop).”). Kebler does not specifically teach wherein the set of instructions is configured to, when executed by the at least one processor, cause the apparatus to: teaches detect, by the network device based on one or more failure detection messages, a failure of the one of the candidate paths. However, in the same field of endeavor, Zhao teaches detect, by the network device based on one or more failure detection messages, a failure of the one of the candidate paths (column 15, lines 62-67; column 16, lines 1-2; “The PLR, Pn, and/or MP may be aware of the link failure due to the change in label usage, while the receiver may not be aware of the link failure.”); and select, by the network device, a new one of the candidate paths from which to accept the multicast traffic (column 16, lines 2-8; “Upon completion of link repair and/or a network reconvergence, at steps 541 and 543, the PLR may transmit messages directing Pn and MP to tear down the backup LSP in favor of more optimal active and/or backup LSPs.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kebler to failure detection messages from candidate paths from Zhao for BFD from Kebler to reduce extra processing such as evaluating sample packets to select between candidate paths.
E.	Regarding dependent claim 38, Kebler-Zhao teaches the apparatus of claim 34, wherein at least one memory and the computer program code are is configured to, with the at least one processor, cause the apparatus to: select, by the network device from the set of candidate paths, a new one of the candidate paths from which to accept the multicast traffic (Kebler, p. 103, “Network device 200 subsequently receives a multicast stream of redundant multicast streams from the redundant multicast sources on each reverse path of the MRTs, and network device 200 forwards a primary one of the multicast streams (selected by the network device as primary) to the interested receiver (514).” See also p. 81, “For example, if the topology-id label indicates the blue MRT should be used, LDP 216D uses the next-hop (or stack of next-hops) for the blue MRT. Similarly, if the topology-id label indicates the red MRT should be used, LDP 216D uses the next-hop (or stack of next-hops) for the red MRT. If there is no topology-id label, then LDP 216D may just use the shortest path tree (SPT) next-hop (primary next-hop).”). Kebler does not specifically teach detect, by the network device based on one or more failure detection messages, a failure of the one of the candidate paths. However, in the same field of endeavor Zhao teaches detect, by the network device based on one or more failure detection messages, a failure of the one of the candidate paths (column 10, lines 4-7; “Link failure can be detected by, for example, Bidirectional Forwarding Detection (BFD), along the protected LSP 141.” See also column 15, lines 51-59; “At some point subsequent to step 529, a failure may occur at the protected link of the active LSP (e.g. at link between PLR and MP).  At step 531, PLR may detect the link failure and initiate an FRR protocol to reroute data streaming across the active LSP (e.g. from step 511).”); and 
select, by the network device, a new one of the candidate paths from which to accept the multicast traffic (column 16, lines 2-8; “Upon completion of link repair and/or a network reconvergence, at steps 541 and 543, the PLR may transmit messages directing Pn and MP to tear down the backup LSP in favor of more optimal active and/or backup LSPs.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kebler to substitute failure detection messages from candidate paths from Zhao for BFD from Kebler to reduce extra processing such as evaluating sample packets to select between candidate paths.
F.	Regarding dependent claim 39, Kebler-Zhao teaches the apparatus of claim 38, wherein the failure of the one of the candidate paths is detected based on at least one of monitoring for respective failure detection messages for the respective candidate paths or monitoring of respective traffic rates for the respective candidate paths (Kebler, p. 39, “Failure detection may be performed by assuming a minimum known packet rate for a given data stream. If a packet is not received on the primary reverse path forwarding (RPF) interface for the multicast stream 22A within the time frame defined by the minimum known packet rate, egress router 12A assumes primary path failure and switches to the secondary RPF interface.”).
Claim 33 is an apparatus similar to the functions of claim 39 above. Therefore, claim 33 is rejected on the same rationale as claim 39.
G.	Regarding dependent claim 40, Kebler-Zhao teaches the apparatus of claim 26, as cited above. Kebler does not specifically teach wherein the one of the candidate paths from which to accept the multicast traffic is one of the candidate paths having a highest preference value. However, in the same field of endeavor, Zhao teaches wherein the one of the candidate paths from which to accept the multicast traffic is one of the candidate paths having a highest preference value (column 7, lines 43-50; “PATH requests for an active LSP such as LSP 141 may be sent via the shortest and/or most optimal path through the MPLS domain that can be determined by MP 133.”). For motivation for combination see claim 27 above.
H.	Regarding dependent claim 41, Kebler-Zhao teaches the apparatus of claim 26, wherein the set of candidate paths is associated with a multicast tree having a root node (Kebler, p. 28, “Maximally Redundant Trees (MRT) are a pair of trees where the path from any node X to the root R along the first tree and the path from the same node X to the root along the second tree share the minimum number of nodes and the minimum number of links.”); and a set of leaf nodes (Kebler, p. 22, “Multicast source 14B connects via link 11B to ingress node 12D that ingresses the multicast stream 22B to network 4 for delivery to one or more egress nodes, such as egress node 12A, that may egress the multicast stream 22B to interested receivers connected to the egress nodes. In some examples, links 11A, 11B represent networks and may include one or more routers or other network devices for connecting sources 14 to respective ingress nodes 12H, 12D.” The leaf routers are along the links.).
I.	Regarding dependent claim 42, Kebler-Zhao teaches the apparatus of claim 41, as cited above. Kebler does not specifically teach wherein the set of candidate paths is associated with a point-to-multipoint (P2MP) policy. However, in the same field of endeavor, Zhao teaches  wherein the set of candidate paths is associated with a point-to-multipoint (P2MP) policy (column 9, lines 1-5; “A specific upstream label allocation and resource preemption method is discussed herein to handle the protection of P2MP and MP2MP tree structures.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kebler to substitute P2MP policy from Zhao for multipoint policy  from Kebler to upgrade BFD and explicitly define the supporting functions for multicasting with protection.
Claim 50 is an apparatus similar to the functions of claim 42 above. Therefore, claim 50 is rejected on the same rationale as claims 42-43.
J.	Regarding dependent claim 43, Kebler-Zhao teaches the apparatus of claim 41, wherein the network device includes one of the leaf routers (Kebler, p. 22, “Multicast source 14B connects via link 11B to ingress node 12D that ingresses the multicast stream 22B to network 4 for delivery to one or more egress nodes, such as egress node 12A, that may egress the multicast stream 22B to interested receivers connected to the egress nodes. In some examples, links 11A, 11B represent networks and may include one or more routers or other network devices for connecting sources 14 to respective ingress nodes 12H, 12D.” The leaf routers are along the network.)
Claim 49 is an apparatus similar to the functions of claim 43 above. Therefore, claim 49 is rejected on the same rationale as claim 42-43.

Claim 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kebler and Zhao as applied to claim 27 above, further in view of Mirsky et al., US 10,771,312 B2 (hereafter referred to as Mirsky).
A.	Regarding dependent claim 30, Kebler-Zhao teaches the apparatus of claim 27, as cited above. Kebler-Zhao does not specifically teach wherein the failure detection message includes a Point-to-Multipoint (P2MP) Bidirectional Forwarding Detection (BFD) packet. However, in the same field of endeavor, Mirsky teaches wherein the failure detection message includes a Point-to-Multipoint (P2MP) Bidirectional Forwarding Detection (BFD) packet (column 4, lines 36-442; “In the exemplary p2mp BFD, the MultipointHead can control transmission interval and thus, the detection time of its failure.  For example, the MultipointHead, such as a DR can control the transmission interval of the BFD packets so that a failure can detected in a sub-second time interval.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Kebler-Zhao to substitute P2MP BFD packet with TLV from Mirsky for the BFD from Kebler-Zhao to improve failure detection time. (see Mirsky column 3, lines 30-36, “The technologies disclosed in this patent document can, among other things, improve failure detection time.”) 
B.	Regarding dependent claim 31, Zhao-Mirsky teaches the apparatus of claim 30, wherein the respective preference value is received in a Type-Length-Value (TLV) of the P2MP BFD packet (column 5, lines 31-41; “For a BFD TLV, the OptionType field 220 can include a value that describes an operational session, such as a p2mp BFD session, in which failure can be detected by one or more network nodes.”).

Claims 35-37 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kebler-Zhao in view of Voyer et al., Segment Routing Point-to-Multipoint Policy (hereafter referred to as Voyer).
A.	Regarding dependent claim 35, Kebler-Zhao teaches the apparatus of claim 34, as cited above. Kebler-Zhao does not specifically teach wherein the multipath forwarding element includes a replication segment. However, in the same field of endeavor, Voyer teaches the multipath forwarding element includes a replication segment “ (page 4, “A packet steered into a P2MP tree is replicated by the Replication segment at Root node to each downstream node in the Replication segment, with the Replication SID of the Replication segment at the downstream node.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Kebler-Zhao to substitute replication segment from Voyer for redundant segments from Kebler-Zhao to further use p2mp tree to provide multicasting by stitching replication segments together.
Claim 48 is an apparatus similar to the functions of claim 35 above. Therefore, claim 48 is rejected on the same rationale as claim 35.
B.	Regarding dependent claim 36, Kebler-Zhao teaches the apparatus of claim 34, as cited above. Kebler-Zhao does not specifically teach wherein the configuration information is received from a network controller. However, in the same field of endeavor, Voyer teaches wherein the configuration information is received from a network controller (page 6, “Using Controller to build a P2MP Tree” … “A SR P2MP policy can be instantiated and maintained in a centralized fashion using a Path Computation Element (PCE)”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kebler-Zhao to substitute a network controller for the management from Kebler-Zhao as an equivalent substitution that is adaptable to multiple protocols, such as PCEP, BGP, and NetConf.
C.	Regarding dependent claim 37, Kebler-Zhao teaches the apparatus of claim 34, as cited above. Kebler-Zhao does not specifically teach wherein the configuration information is received via a command line interface (CLI). However, in the same field of endeavor, Voyer teaches wherein the configuration information is received via a command line interface (CLI) (page 7, “Interaction with a PCE can be via PCEP, REST, NetConf, gRPC, CLI. Yang model shall be developed for this purpose as well. “). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Kebler-Zhao to substitute a CLI from Voyer for the management interface from Kebler-Zhao to use well known interface techniques to define policy and promote a better user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Inamdar et al., US 20170214720 A1, teaches the device sends a packet in the identified subset of data for the media session as redundant packets via two or more of the plurality of network paths for the media session. The receiving device discards redundant packets from network paths.
 Dunbar, US 9686167 B2, teaches when a transit node receives a BFD/CCM frame and its downstream link is impaired or altered, the transit node may do forward the BFD/CCM to the next hop or set an ImpairmentValue field and forward the BFD/CCM to the next hop.
 Zhou et al., US 20210160167 A1, teaches duplicating the first data packet to obtain a plurality of first data packets, sending the plurality of first data packets on a plurality of transmission paths, and specifying a device that is to perform deduplication on the first data packet on each of the plurality of transmission paths.
 Yigal Bejerano et al., Resilient Mulitpoint Networks Based on Redundant Trees, teaches an algorithm and framework can be extended to meet various objective functions, such as minimizing the total cost of the redundant multicast trees or minimizing the combined distance of every destination node from the source node on both trees.
 Kotani et al., A design and implementation of OpenFlow Controller handling IP multicast with Fast Tree Switching, teaches Multiple multicast trees of the same group coexist in the network. In the following, we use two trees, one is the active tree that is delivering packets, and the other is an alternative tree that the active tree is switched to based on link failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/             Primary Examiner, Art Unit 2452